Citation Nr: 1021990	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  03-25 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
lumbar spine fusion (back disability).

4.  Entitlement to an effective date earlier than February 
12, 2004 for the grant of a total disability rating based 
upon individual unemployability (TDIU).

5.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance of another or by being 
housebound.


WITNESSES AT HEARING ON APPEAL

Appellant and L.G., and M.A.

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to May 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board notes that, by letter dated March 2009, the RO 
informed the Veteran that a power of attorney for Attorney 
Thomas Brown had been revoked as the VA Form 21-22, 
Appointment of Service Organization as Claimant's 
Representative, was not properly executed.  To date, the 
Veteran has not elected to obtain further representation.

With respect to the first four issues listed on the title 
page, the Veteran failed to report for Travel Board hearings 
scheduled in April and December 2007.  As such, those hearing 
requests are deemed to have been cancelled.  38 C.F.R. 
§ 20.704(d).  In September 2009, the Board remanded this case 
again based upon the Veteran's request for a Travel Board 
hearing on the SMC issue.  The Veteran withdrew this hearing 
request in March 2010. 


FINDINGS OF FACT

1.  The Veteran's current right knee disability, diagnosed as 
degenerative arthritis, first manifested many years after 
service and is not shown to have been caused and/or 
aggravated by active service and/or proximately due to 
service-connected disability.

2.  The Veteran does not manifest current right and/or left 
ear hearing loss disability per VA standards.

3.  An unappealed April 1976 RO rating decision denied a 
claim of service connection for a back injury on the basis 
that the diagnosed post-operative L5-S1 fusion was not due to 
service and/or as secondary to service-connected residuals of 
left common peroneal nerve injury.

4.  An unappealed December 1990 RO rating decision last 
denied the Veteran's application to reopen a claim of service 
connection for a lumbar spine disability.

5.  Evidence added to the record since the RO's December 1990 
rating decision is not new and material as it does not 
include competent evidence that the Veteran's current lumbar 
spine disability first manifested in service, that arthritis 
manifested to a compensable degree within the first 
postservice year, or that the current lumbar spine disability 
is otherwise related to injury or disease in service and/or 
proximately due to service-connected disability.

6.  An unappealed April 1996 RO rating decision implicitly 
denied the Veteran's claim of entitlement to TDIU.

7.  The Veteran filed a claim of entitlement to TDIU on June 
10, 2002; there are no prior formal or informal 
communications between the final April 1996 rating decision 
and June 10, 2002 TDIU claim which may be accepted as a TDIU 
claim.

8.  The Veteran is currently service-connected for PTSD, 
rated as 70 percent disabling effective February 12, 2004; 
status post left knee replacement, rated as 100 percent 
disabling from October 19, 2004 and 60 percent disabling 
since December 1, 2005; residuals of left common peroneal 
nerve injury, rated as 10 percent from May 15, 1970, 20 
percent from June 10, 2002, and 40 percent from July 27, 
2005; left knee subluxation rated as 10 percent disabling 
from June 10, 2002 to October 19, 2004; organic brain 
syndrome, rated as noncompensable from April 1, 1980 and 10 
percent disabling from June 10, 2002 to February 12, 2004; 
scars of the left eye brow and eyelid, rated as 
noncompensable from May 15, 1970 and 10 percent from April 
17, 2003; and vertical diplopia of the left eye, rated as 
noncompensable effective June 10, 2002.

9.  The record establishes that the Veteran's service-
connected psychiatric disorder rendered him unable to obtain 
and maintain substantially gainful employment at the time of 
his June 10, 2002 application for TDIU; it is not factually 
ascertainable that the Veteran's unemployability due to 
service-connected disability occurred within the one year 
period prior to June 10, 2002.

10.  The Veteran is entitled to SMC benefits under 
38 U.S.C.A. § 1114(s)(1) based upon an award of TDIU 
primarily due to service-connected psychiatric disorder plus 
additional service-connected disability independently ratable 
at 60 percent or more.

11.  The Veteran's service-connected disabilities do not 
render unable to care for his daily needs without requiring 
aid and attendance of another person.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).

2.  Right and left ear hearing loss was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. § 3.385 (2009).

3.  The RO's April 1976 rating decision, which denied a claim 
of service connection for lumbar spine disability, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2009).

4.  The RO's December 1990 rating decision, which denied the 
Veteran's application to reopen a claim of service connection 
for lumbar spine disability, is final.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 
20.302(a) (2009).

5.  Evidence received since the RO's December 1990 rating 
decision is not new and material; the claim of service 
connection for lumbar spine disability is not reopened.  
38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

6.  The criteria for an effective date of June 10, 2002, but 
no earlier, for the award of entitlement to TDIU have been 
met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 3.155, 3.157, 3.400(o)(2), 4.16(a) (2009).

7.  The criteria for an award of SMC benefits pursuant to 
38 U.S.C.A. § 1114(s)(1) have been met, but the criteria for 
SMC benefits pursuant to 38 U.S.C.A. § 1114(r) have not been 
met.  38 U.S.C.A. §§ 1114, 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.350, 3.351, 3.352, 4.14 (2009); Veterans Benefits 
Administration (VBA) Fast Letter 09-33 (July 22, 2009); 
Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the claimant.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
claimant must express timely disagreement with the decision 
(NOD), VA must respond by explaining the basis for the 
decision to the claimant (SOC), and finally the claimant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

Over many years, the Veteran has raised many claims and 
continues to raise many claims.  The RO has attempted to 
address these issues as well as possible, notwithstanding the 
fact that the Veteran has raised claims at successive stages 
of the appellate process.  As the U.S. Court of Appeals for 
Veterans Claims (Court) has stated:

Advancing different arguments at successive 
stages of the appellate process does not serve 
the interests of the parties or the Court.  Such 
a practice hinders the decision-making process 
and raises the undesirable specter of piecemeal 
litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 972 
F.2d 331 (Fed. Cir. 1992).

The RO has certified for appeal issues of service connection 
for hearing loss and right knee disabilities, and whether new 
and material evidence has been presented to reopen a claim of 
service connection for a back disability.  The Board agrees 
with the RO that these claims are currently on appeal.  

An RO rating decision dated March 2003 addressed the 
following claims:

1) granted an increased rating for residuals of 
left common peroneal nerve injury;
2) granted an increased rating for organic brain 
syndrome;
3) denied service connection for right knee 
disability;
4) denied service connection for bilateral 
hearing loss;
5) denied service connection for PTSD;
6) denied an application to reopen a claim of 
service connection for internal derangement of 
the left knee with arthritis;
7) denied an application to reopen a claim of 
service connection for visual impairment; and 
8) denied an application to reopen a claim of 
service connection for visual impairment.

In March 2003, the Veteran filed an NOD with respect to the 
RO's denials of the service connection claims (issues 3-8).

By rating decision dated August 2003, the RO granted service 
connection for the visual impairment claim, and assigned an 
initial disability rating and effective date of award.  This 
rating action satisfied, and terminated, that appeal.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  At that 
time, the RO issued an SOC on the remaining service 
connection issues.

In August 2003, the Veteran submitted a timely substantive 
appeal with respect to the issues addressed in the August 
2003 SOC.

By rating decision dated July 2004, the RO granted service 
connection for left knee disability and PTSD, and assigned 
initial disability ratings and effective dates of award.  
This rating action satisfied, and terminated, those appeals.  
See Grantham, 114 F.3d 1156 (Fed. Cir. 1997).

With respect to the claim of entitlement to an effective date 
earlier than February 12, 2004 for the grant of TDIU, an 
August 2004 RO rating decision awarded TDIU effective 
February 12, 2004.  The Veteran submitted a timely NOD with 
the effective date of award assigned in September 2004.  The 
RO furnished the Veteran an SOC in December 2004.  The 
Veteran submitted a substantive appeal later that month.  As 
such, this claim is currently before the Board.

With respect to the SMC claim, the Veteran filed a claim of 
entitlement to SMC benefits in October 2004.  A December 2004 
RO rating decision granted entitlement to housebound benefits 
for the time period from October 19, 2004 to December 1, 
2005, and denied SMC benefits based on aid and attendance.  
The Veteran filed an NOD with this determination in January 
2005.  The RO issued an SOC in December 2008.  In January 
2009, the Veteran submitted a timely substantive appeal.  As 
such, this claim is currently before the Board.

With respect to multiple other issues raised by the Veteran, 
the Board finds that no other issues are before the Board at 
this time as they do not comply with the authorizing 
jurisdictional sequence mandated by 38 U.S.C.A. § 7105(a).


Service connection claims

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. § 
3.303(d).  

Simply put, to establish service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

A valid claim is not deemed to have been submitted where 
there is no competent evidence of a current disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may also be granted for on a presumptive 
basis for specified chronic diseases, such as arthritis and 
an organic disease of the nervous system when manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  It is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and, therefore, a presumptive disability.  
See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995.

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The record is unclear as to whether the Veteran is alleging 
that his low back and right knee disabilities are being 
claimed as secondary to service-connected disability.  In 
order to ensure complete adjudication of the claims, the 
Board will consider a secondary service connection theory.

Service connection may be granted on a secondary basis for a 
disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310.  In cases of 
aggravation of a veteran's nonservice-connected disability by 
a service-connected disability, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.322.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision by the United States Court of Appeals 
for Veterans Claims (Court) in Allen v. Principi, 7 Vet. App. 
439 (1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision 
at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

The Board finds no prejudice to the Veteran in evaluating the 
aspect of the claims involving secondary service connection 
under either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision.  The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, supra.

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of the presence or absence of the claimed 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

i.  Right knee disability

The Veteran served on active duty from December 1965 to May 
1970.  STRs reflect the Veteran's March 1967 report of 
recurrent "arthritis pains in joints," including the right 
elbow and knees.  X-ray examinations, which included the 
right knee, were reported as normal.  The Veteran was 
involved in a motor vehicle accident (MVA) in July 1969, but 
there were no symptoms or findings pertaining to the right 
knee in the subsequent STRs.  Extensive Physical Evaluation 
Board and Medical Board proceedings did not reflect any lay 
or medical evidence of right knee symptomatology.

Overall, the Veteran's STRs provide evidence against this 
claim as it does not show lay or medical evidence of a 
chronic right knee disability during active service.

The Veteran's postservice medical records first reflect 
treatment for right knee pain in September 2002.  At that 
time, the Veteran reported falling off a ladder.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

As arthritis was not shown to have manifested within one year 
from service, the presumptive provisions of 38 C.F.R. 
§ 3.309(a) do not apply.

Notably, an April 1989 VA clinical record reflected a 
diagnosis of chondromalacia of the right knee.  However, this 
diagnosis appears incorrect as it reflects that an 
arthroscopic procedure was performed on the left knee with 
all post-surgical treatment records providing evaluations for 
the left knee.

Thereafter, the Veteran reported right knee pain to VA in 
January 1994, in conjunction with an application for 
nonservice-connected pension benefits.  The Veteran denied 
any right knee problems during a September 1994 VA general 
medical examination although he later requested examination 
of the right knee.  At that time, an X-ray examination of the 
right knee demonstrated medial joint space narrowing.  A 
February 2004 VA X-ray examination diagnosed degenerative 
arthritis.

Overall, the postservice medical records provide evidence 
against this claim, first reflecting the Veteran's treatment 
for right knee pain following a falling incident in 1992 
which is more than 20 years following his discharge from 
service.  Importantly, none of these records suggest that the 
Veteran's current right knee disability, diagnosed as 
degenerative arthritis, was first manifested in service, 
results from event(s) in service and/or is proximately due to 
a service-connected disability.

The Veteran has offered his personal opinion that his right 
knee disability is due to service and/or service-connected 
disability.  At an RO hearing in December 2003, the Veteran 
first reported right knee symptoms "after I got out of 
service.  It was a couple of years."  However, he later 
testified that he had right knee problems since his 
automobile accident during service.  He also vaguely referred 
to a possible right knee injury in a hospital after an 
instance of left give-way, but further reported that the 
treatment record did not exist.

As demonstrated by the December 2003 testimony alone, the 
Veteran has provided contradictory accounts as to the onset 
of chronic right knee pain.  The Board finds that his 
testimony of chronic right knee symptoms beginning after 
service is more consistent with the entire evidentiary 
record, which includes Medical Board proceedings which do not 
reflect any right knee symptomatology at all.  

Additionally, the testimony of postservice onset of right 
knee symptoms is more consistent with the postservice medical 
records that do not disclose any right knee symptomatology 
until 1992, at which time the Veteran fell off a ladder.  
Notably, the Veteran's extensive records since his discharge 
from service reflect his complaints of multiple orthopedic 
complaints for which he sought treatment with no instances of 
treatment for right knee symptoms until approximately 20 
years after service.  The absence of any complaints or 
treatment for right knee symptoms is not consistent with his 
allegation of chronic right knee symptoms since service. 

The Veteran also appears to allege that instances of left 
leg-give way have resulted in right knee injuries.  The 
record does reflect that the Veteran's service-connected left 
common peroneal nerve injury and/or left knee disability has 
resulted in any right knee injury.  The Veteran's allegations 
of right knee injury resulting from any falling episodes are 
not supported by the evidentiary record.  For example, the 
falling episode in 1992 did not reflect any lay report of the 
injury being caused by left leg give-way.

In fact, the Veteran's testimony on falling incidences due to 
left lower extremity disability is not reliable.  At his 
December 2003, the Veteran alleged that a falling incident 
caused by his left lower extremity resulted in an injury to 
his back, requiring a hospitalization in Colorado.  A 
hospitalization record from St. Mary's hospital in Colorado 
reflects that the Veteran fell out of the back of a pickup 
truck and briefly lost consciousness.  Bystanders described 
the accident as occurring when a steel frame from the truck 
fell onto the Veteran's back.  Thus, the bystander testimony 
demonstrates that the Veteran's recollections in this matter 
are not reliable.

The Board further notes that the Veteran has a long-standing 
history of memory problems which, while of service-connected 
origin, demonstrate an unreliability of his overall 
recollections of events which occurred many years ago.  Also, 
as adjudicate below, the Board finds that the Veteran's 2005 
report of an inability to perform basic functions of 
activities of daily living (ADL), such as feeding and bathing 
himself, is clearly untrue when viewed against subsequent 
reports of independently living alone and being entrusted 
with the care of his three granddaughters.

Overall, the Veteran's testimony of in service onset of 
chronic right knee pain and right knee injuries caused by 
service-connected left lower extremity disability is 
inconsistent with the entire evidentiary record, and his 
overall statements and testimony demonstrate a lack of candor 
and credibility, providing highly limited evidence in favor 
of this claim, clearly outweighed by other evidence, cited 
above.

As a lay person not shown to be trained in medicine, the 
Veteran is simply not competent to offer an opinion on 
matters requiring medical expertise.  In any event, his 
allegations are outweighed by the medical evaluations of 
record which do not reflect any right knee abnormalities 
until many years after his discharge from service, and do not 
provide a link between his current right knee disability to 
active service and/or service-connected disability.

In summary, the Board must find that the persuasive evidence 
does not show that the Veteran's current right knee 
disability, diagnosed as degenerative arthritis, either first 
manifested in service, manifest to a compensable degree 
within the first postservice year, and/or is caused and/or 
aggravated by active service and/or service-connected 
disability.  As the preponderance of the evidence is against 
a finding of service connection for right knee disability, 
the claim is denied.  38 U.S.C.A. § 5107(b).  The benefit of 
the doubt doctrine is not for application.  Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
ii.  Hearing loss

The Veteran's STRs reflect his June 1967 complaint of right 
ear ache following an instance of high diving.  Examination 
demonstrated a markedly inflamed right canal encroaching on 
the peripheral drum.  The left canal was also slightly 
inflamed.  The Veteran was treated for mild right otitis 
externa (OE) in August 1967.  There was no lay report of 
decreased hearing acuity during service, or during the 
extensive Physical Evaluation Board and Medical Board 
proceedings concluded just prior to his discharge from 
service. 

The Veteran claims a current bilateral hearing loss related 
to service.  However, his postservice medical records reflect 
no audiometric evidence of a current hearing loss disability 
in either ear per the standards of 38 C.F.R. § 3.385.

A VA audiology examination was provided to the Veteran in 
February 2004 to investigate his complaints.  Audiometric 
testing showed auditory thresholds in the frequencies of 500, 
1000, 2000, 3000 and 4000 of 20 decibels or less for both 
ears.  Speech recognition scores were 96 percent for the 
right ear and 94 percent for the left ear.  The examiner 
noted that the Veteran's audiometric testing in service 
demonstrated hearing within normal limits for both ears.

On this record, the Board must deny the claim as the record 
does not show that the Veteran manifests a right and/or left 
ear hearing loss disability per VA standards.  The Veteran 
has opined that he manifests current hearing loss disability, 
and that such disability results from his unprotected noise 
exposure in service while working on aircraft engines.  
However, the Veteran's lay belief as to diagnosis and 
etiology generally lacks probative value as he does not 
possess the requisite training to speak to issues involving 
medical diagnosis and etiology. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); 38 C.F.R. § 3.159(a).

In any event, the Veteran's allegations are greatly 
outweighed by the audiometric test results of record which 
provide the most reliable and objective evidence of whether 
the Veteran manifests bilateral hearing loss per VA 
standards.  See generally Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).  The claim of service connection for 
bilateral hearing loss disability, therefore, is denied.  The 
benefit of the doctrine does not apply.  Ortiz, 274 F. 3d 
1361 (Fed. Cir. 2001).

iii.  Lumbar spine disability

The RO has determined that the new and material standard 
applies to the service connection claim for a lumbar spine 
disability.  The Board must independently review these 
jurisdictional determinations.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).

Historically, an April 1976 RO rating decision denied the 
Veteran's claim of service connection for a back injury.  At 
that time, the RO determined that the Veteran's diagnosed 
post-operative L5-S1 fusion was not due to service or as 
secondary to service-connected residuals of left common 
peroneal nerve injury.  An April 1976 letter advised the 
Veteran of this decision and his appellate rights, but he did 
not appeal the decision.  That decision, therefore, is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a).

RO rating decisions in June 1978 and December 1990 denied the 
Veteran's applications to reopen this claim finding that new 
and material evidence had not been presented to reopen the 
claim.  The Veteran received proper notice of these decisions 
and his appellate rights (June 1978 and January 1991, 
respectively), but he did not initiate an appeal.  These 
decisions, therefore, are final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).

Evidence of record at the time of the December 1990 RO rating 
decision included the Veteran's STRs which did not reflect 
any lay or medical evidence of a chronic low back disability.  
The Veteran was involved in an MVA in July 1969 which 
resulted in injury to the deep branch of the left common 
peroneal nerve, but there were no symptoms or findings 
pertaining to low back.  Extensive Physical Evaluation Board 
and Medical Board proceedings did not reflect any lay or 
medical evidence of low back symptomatology.

In pertinent part, a September 1973 statement from Dr. 
G.W.C., indicated a diagnosis of musculo-ligamentous strain 
of the lumbar area superimposed on preexisting spondylosis 
and spondylolisthesis.

A February 1974 statement from Dr. J.Y.S., which reported the 
Veteran's denial of symptoms or injury of the back prior to 
July 1973, provided a diagnosis of residuals of lumbo-sacral 
myofascial strain superimposed upon a pre-existing 
asymptomatic anomalous lumbo-sacral junction.

A July 1975 VA hospitalization record established as 
diagnosis of grade I spondylolisthesis on the sacrum with 
chronic low back ache.  The Veteran underwent a spinal fusion 
at L5-S1 in October 1975.  Notably, the October 1975 
hospitalization record noted the Veteran's report of 
intermittent back pain since a 1969 MVA which had not 
significantly curtailed his activities.  In 1973, the Veteran 
incurred a work-related back injury after falling from a 
platform, and had been extremely limited in his activities 
since that time.

The Veteran's report of accidental injury (VA Form 21-4176), 
received in March 1976, described the work-related injury was 
having an instance of left leg give-way which caused him to 
fall off a platform.

An August 1977 statement from Dr. H.C.P., indicated that the 
Veteran had a congenital abnormality of the lumbar spine (a 
left sided pars defect of L5), and attributed a portion 
Veteran's total back disability to his 1969 injury.

An October 1986 VA clinical record resulted in an impression 
of spinal cord lesion "probably about L4 level" which "may 
be residual" from the inservice automobile accident.  In 
December 1986, the Veteran reported a history of left foot 
numbness following an MVA in 1969 and that "[h]e injured his 
back later & had back fusion."  A January 1987 clinical 
record noted an impression chronic low back pain (LBP) 
secondary (2°) to trauma on job.  A May 1987 neurosurgery 
consultation noted that a computed tomography (CT) scan 
showed no obvious disc herniation with an electromyography 
and nerve conduction (EMG/NCV) study demonstrating left 
peroneal nerve deficit.

The Veteran filed his application to reopen in June 2002.  As 
a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  However, if the claimant can thereafter present 
new and material evidence, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

For purposes of this decision, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 
2001).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Id.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  Evidence is presumed credible 
for the purposes of reopening unless it is inherently false 
or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence relied upon in reopening the claim must be both new 
and material.  Smith v. West, 12 Vet. App. 312 (1999).

Non-duplicative evidence of record since the December 1990 
rating decision includes VA inpatient and outpatient 
treatment records reflecting the Veteran's continued 
treatment for low back pain.  A September 1994 VA examination 
report provided a diagnosis of chronic low back pain 
secondary to previous trauma and status post low back 
surgery.  The body of the examination report referred to the 
Veteran injuring his back after his discharge from service.  
In September 2008, the Veteran described back and leg pain 
after a falling incident wherein he tangled his feet on the 
ground.  The Veteran self-attributed his falling incident to 
imbalance caused by service-connected organic brain syndrome, 
left lower extremity disability and mild horizontal diplopia, 
but the examiner provided an impression of multifactorial 
disequilibrium noting that the Veteran had right knee 
instability making his balance worse.

Private medical records are significant for a May 2002 
private hospitalization record showing treatment for low back 
pain after an injury.  The Veteran reported falling 4 feet 
out of the back of a pick-up truck.  Bystanders described the 
accident as occurring when a steel frame from the truck fell 
onto the Veteran's back.

Otherwise, the extensive medical records added to the claims 
folder since December 1990 do not reflect any X-ray evidence 
of arthritis within the first postservice year, or any 
competent opinion that the Veteran manifests current 
disability of the lumbar spine caused or aggravated by 
service, or by service-connected disability.  In short, none 
of this evidence is material to the question.  

Additional lay evidence includes the Veteran's December 2003 
testimony wherein he testified that a falling instance due to 
left leg give-way caused resulted in hospitalized treatment 
for a back injury in Colorado.  He also described first 
experiencing back pain in Vietnam when pulling torque 
wrenches for mounting engines to wings.  He did not, however, 
seek any treatment for back pain in service.  He also 
recalled a work-related back injury after falling of a 
platform.

The Veteran has essentially reiterated his argument that he 
has experienced recurrent and/or persistent low back pain 
since service, which was considered and rejected in prior RO 
rating decisions.  His report of an incident of back strain 
when working on airplane engines is not material to the issue 
of a chronic back disability being first manifested in 
service, and not competent to establish current disability 
related to the alleged back pain episode.  See Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).

The Board has carefully considered the Veteran's assertion 
that an alleged back injury in 2002 was caused by service-
connected left lower extremity disability and is somehow 
responsible for the current low back disability, and that 
disequilibrium of service-connected origin contributed to 
back pain in September 2008.  

The Board first observes that there is no medical evidence of 
chronic disability related to either of these falling 
episodes.  Thus, the allegations in and of themselves are not 
material when viewed in the contexts of the entire 
evidentiary record.

As discussed above, the hospitalization records from the 2002 
describe the injury occurring due to a steel frame which 
struck the Veteran's back.  The Veteran was unconscious 
following the injury.  While the credibility of an allegation 
is presumed for reopening purposes, the Board need not accept 
an allegation which is inherently unreliable or untrue.  
Duran, 7 Vet. App. at 220; Justus, 3 Vet. App. at 513.  The 
Board finds that the allegation of falling injury in 2002 due 
to left lower extremity symptoms is shown to be untrue by the 
hospitalization records, and is not accepted for reopening 
purposes.  

As new and material evidence has not been received with 
regard to the Veteran's application to reopen, his claim for 
service connection for lumbar spine disability may not be 
reopened.  The benefit of the doubt rule does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Effective date earlier for award of TDIU

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date for an award of compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOGCPREC 12-98.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

Where a formal claim has already been allowed, certain 
submissions will be accepted as an informal claim such as a 
report of examination or hospitalization by the VA.  
38 C.F.R. §§ 3.157(b)(1)-(b)(3).

The Court has held that a request for TDIU, whether expressly 
raised by a Veteran or reasonably raised by the record, is 
not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities which is part of a pending claim for increased 
compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 
(Fed. Cir. 2009) (the issue of entitlement to TDIU is not a 
free-standing claim which must be pled with specificity).

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  In such an instance, if there is only 
one such disability, it must be rated at 60 percent or more; 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. 
§ 4.16(b).

The Veteran's claims folder reflects a complicated procedural 
history to his claims.  Historically, the Veteran was 
involved in an MVA in service resulting in organic brain 
syndrome and left common peroneal nerve injury.  Since the 
Veteran's discharge from service, the Veteran has filed 
multiple service connection claims. 

In pertinent part, the postservice medical records clearly 
reflect that the Veteran experienced employment difficulties 
primarily related to psychiatric symptoms.  He held diagnoses 
of organic brain syndrome, PTSD, adjustment disorder, anti-
social personality disorder and alcohol dependence.  There 
were competing opinions of record as to whether or not he was 
employable.  

A VA examiner in September 1994 opined that the Veteran was 
deemed incompetent due to his alcohol use.  

A VA PTSD examination in July 1997 diagnosed the Veteran with 
pain disorder associated with psychological factors and 
general medical condition.  A GAF score of 45-50 was 
assigned, reflecting that the Veteran demonstrated impairment 
of psychological, social, and occupational functioning 
intermediate between moderate and serious in degree.  VA 
clinical records in April 2001 reflected GAF scores of 45 for 
the Veteran's psychiatric disorders.

Important for this decision, a November 1997 RO rating 
decision denied the Veteran's claim of service connection for 
PTSD.  The Veteran was provided notice of this decision, and 
his appellate rights, by letter dated November 19, 1997.  As 
the Veteran did not initiate an appeal, that decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a).

On June 10, 2002, the Veteran filed a claim for increased 
ratings for service-connected disability as well as 
additional service connection claims which included PTSD and 
left knee disability as secondary to service connected 
disabilities.  Notably, the Veteran attributed his 
unemployability to "[m]y age and general health."

VA peripheral nerves examination in September 2002 reflected 
the Veteran's complaint of left leg numbness with lancinating 
left leg pain from the knee to the toes.  He reported wearing 
a left knee brace for many years, and presented using a 
Canadian crutch in the left hand.  Physical examination was 
significant for left quadriceps atrophy, +3/5 left leg 
flexors and no left ankle jerk.  Sensory testing was not 
attempted due to poor cooperation.  The Veteran's left knee 
demonstrated flexion from -5 to 115 degrees.  He had 
tenderness to palpation of the lateral proximal left foot and 
left medial knee reflection.  The examiner diagnosed minimal 
residuals of injury to the left common peroneal nerve, and 
degenerative joint disease of the left knee.

VA mental disorders examination in September 2002 included 
the Veteran's complaints of problems with headaches, memory, 
attention, reasoning skills and poor general functioning 
which he attributed to his organic brain trauma.  He asserted 
that he had been unable to retain any job due to memory 
problems.  Following psychological testing and mental status 
examination, the examiner found that the Veteran performed in 
the low average range of cognitive functioning overall.  
However, there was no pattern of focal, lateralizing or 
generalized indications of cerebral dysfunction.  The 
examiner opined that the Veteran's current cognitive 
functioning appeared to reflect psychological and 
motivational issues.  It was found that the available 
information and additional history did not suggest any change 
or exacerbation in cognitive deficits since the inservice 
MVA.  

The Veteran was diagnosed with depressive disorder not 
otherwise specified (NOS) and alcohol dependence in sustained 
partial remission.  The examiner assigned a GAF score of 45.  
As the Veteran appeared to possess basic cognitive abilities, 
he was deemed competent to manage funds and make financial 
decisions

In pertinent part, a March 2003 RO rating decision 
established a 20 percent rating for residuals of left common 
peroneal injury effective June 10, 2002 and a 10 percent 
rating for organic brain syndrome due to trauma effective 
June 10, 2002.  The RO also denied applications to reopen 
claims of service connection for PSTD and left knee 
disability.  This resulted in a combined service-connected 
rating of 30 percent effective June 10, 2002.

In March 2003, the Veteran filed an NOD with the RO's March 
2003 determinations.

On April 17, 2003, the Veteran filed claims for increased 
ratings for all his service-connected disabilities.

VA scars examination in May 2003 demonstrated two pencil thin 
scars in the Veteran's left eyebrow area.  He had a 2.5 cm. 
diagonal scar in the lateral aspect and an additional 1 cm. 
curvilinear scar.  The scars were deep with some adherence to 
underlying tissue and slight depression compared to the 
contour of the skin.  Unretouched photographs are associated 
with the claims folder.

A VA eye examination in May 2003 reflected the Veteran's 
report of vertical diplopia since the inservice MVA.  
Examination resulted in diagnoses of left upper eyelid scar 
not affecting visual acuity, ocular hypertension, vertical 
diplopia of the left eye causing vertical diplopia, and 
refractive error with best corrected acuity of 20/20 
bilaterally.

On July 31, 2003, the Veteran submitted a written statement 
seeking "100% service connected benefits."

A July 2003 RO rating decision granted service connection for 
vertical diplopia, and assigned an initial noncompensable 
rating effective June 10, 2002.  The combined 30 percent 
rating remained in effect.

In August 2003, the RO issued an SOC which included the issue 
of entitlement to service connection for PTSD.  The Veteran 
submitted a substantive appeal in August 2003.

The Veteran testified before the RO in December 2003.  The RO 
accepted the Veterans' testimony as a timely filed NOD with 
respect to the RO's March 2003 RO rating decision which 
denied a rating greater than 10 percent for organic brain 
syndrome.

A February 12, 2004 VA mental disorders examination found 
diagnoses of organic brain syndrome and PTSD, and assigned a 
GAF score of 35.

A July 2004 RO rating decision increased the evaluation for 
scar of the left eyebrow and eyelid to 10 percent disabling 
effective April 17, 2003.  This resulted in a combined 40 
percent rating effective April 17, 2003.

Another RO rating decision in July 2004 granted service 
connection for left knee degenerative joint disease, and 
assigned an initial 30 percent rating effective June 20, 
2002; granted service connection for left knee subluxation 
and assigned an initial 10 percent rating effective June 10, 
2002; and granted service connection for PTSD and assigned a 
70 percent rating for organic brain syndrome with PTSD 
effective February 12, 2004.  This resulted in combined 60 
percent service-connected rating effective June 10, 2002, and 
a combined 90 percent service-connected rating effective 
February 12, 2004.

In August 2004, the RO issued an SOC on the issue of 
entitlement to an evaluation in excess of 70 percent for 
organic brain syndrome with PTSD.  In so doing, the RO noted 
that the Veteran had appealed a March 2003 rating decision 
which denied a rating in excess of 10 percent for organic 
brain syndrome, and service connection for PTSD.  The RO 
found that PTSD was first diagnosed on the February 12, 2004 
VA examination, and that compensation for PTSD could not be 
awarded prior to that time.  The Veteran did not submit a 
substantive appeal directed at the August 2004 SOC.

On August 18, 2004, the Veteran filed a formal application 
for TDIU. 

Later that month, the RO awarded TDIU effective February 12, 
2004, based "upon the date criteria for individual 
unemployability was met."

In a statement received in September 2004, the Veteran stated 
that the RO's determinations had not satisfied any of his 
appeals he had pending as he was seeking service-connected 
compensation back until 2002, when he first filed for 100% 
service-connected compensation.

On review of this record, the Board first notes that the 
Veteran filed a claim for an increased rating for service-
connected disabilities on June 10, 2002.  The Veteran 
reported being unemployable.  

This statement, when viewed in the context of the entire 
evidentiary record, reasonably raised a claim of entitlement 
to TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (2001).

The RO has determined that the Veteran's left knee 
degenerative arthritis and subluxation are proximately due to 
his service-connected left common peroneal nerve injury.  
This injury, in turn, resulted from the in service MVA 
accident.  The Veteran's organic brain syndrome, eye scars 
and diplopia also originated from this accident.  

In essence, these disabilities have a common origin as 
resulting from the residuals of a single car accident.  For 
TDIU purposes, these disabilities may be considered as "one 
disability" rated as 60 percent disabling.  38 C.F.R. 
§§ 4.16(a), 4.25.  

Thus, Board determines that the Veteran was eligible for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a) the 
date he filed his claim on June 10, 2002.

The Board observes that it has no authority to evaluate the 
nature and severity of the Veteran's PTSD prior to the 
February 12, 2004 effective date of award assigned.  The 
Veteran did not appeal the effective date of award assigned, 
and the Board has no jurisdiction to revisit this 
determination.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006). 

However, the Board has carefully reviewed the February 2004 
VA mental disorders examination which provided a GAF score of 
35, which reflects an assessment that the Veteran 
demonstrated impairment of psychological, social, and 
occupational functioning intermediate between serious and 
major in degree.  This GAF score was consistent with an 
inability to work due to psychiatric disability.  38 C.F.R. 
§ 4.130 (the nomenclature employed in the portion of VA's 
Rating Schedule that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "DSM-IV")).  

Importantly, the February 2004 VA examiner did not delineate 
the extent of industrial and social impairment attributable 
to the Veteran's PTSD and organic brain syndrome.  On review 
of the entire evidentiary record, the Board finds no clear 
evidence that the Veteran's overall industrial and social 
functioning has significantly changed since the June 10, 2002 
filing of TDIU claim.  

While compensation for PTSD may not be awarded prior to 
February 12, 2004, it appears to the Board that the February 
2004 VA examination report reflects a difference of opinion 
from prior examiners as to the nature and etiology of the 
Veteran's service-connected psychiatric diagnoses and 
symptomatology. 

The Court has held that VA is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam).  

For purposes of this decision, the Board will attribute all 
of the Veteran's psychiatric impairment to the service-
connected organic brain syndrome in effect on June 10, 2002, 
especially in light of the apparent difference of opinion of 
VA examiners.  Therefore, the Board finds that the Veteran's 
unemployability due to service-connected disability has been 
established effective June 10, 2002, the date he filed a 
claim of entitlement to TDIU.  To this extent, the claim is 
granted.

The Board finds no legal or factual basis of entitlement to 
TDIU prior to June 10, 2002.  An RO rating decision dated 
April 1996 denied the Veteran's claim of entitlement to an 
increased rating for service-connected residuals of injury to 
the left common peroneal nerve, residual eyelid and eyebrow 
scars, and organic brain syndrome.  

The Veteran was provided notice of this rating decision, and 
his appellate rights, by letter dated April 12, 1996.  
Notably, this letter informed the Veteran that his attempted 
NOD on these issues with respect to a March 1995 RO rating 
decision was not accepted as the March 1995 decision did not 
adjudicate these issues.  As the Veteran did not initiate an 
appeal, this decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).

To the extent that the Veteran felt entitled to TDIU at that 
time, the RO's April 1996 decision implicitly denied a TDIU 
claim as the RO specifically discussed that his organic brain 
syndrome did not result in social and industrial 
inadaptability, and that his incompetency was deemed due to 
alcohol use.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. 
Cir. 2006); Ingram v. Nicholson, 21 Vet. App. 232, 255 
(2007); Adams v. Shinseki, 568 F.3d 956, 964 (Fed. Cir. 2009) 
(the implicit denial rule applies where an RO's decision 
provides an appellant with reasonable notice that his or her 
claim for benefits was denied).  

Thus, although the RO did not expressly address the TDIU 
claim in the April 1996 rating decision, it was implicitly 
denied.  The Board cannot revisit this decision except on the 
basis of clear and unmistakable error (CUE), which has not 
been alleged.  Rudd, 20 Vet. App. 296 (2006).

Following the April 1996 rating decision, the Veteran next 
raised a claim of entitlement to increased ratings, and 
entitlement to TDIU, in the June 10, 2002 formal claim which 
has been accepted as the effective date of award in this 
case.  The Board, upon review of the Veteran's written 
submissions and available clinical records between April 1996 
and June 10, 2002, finds that no information could be 
reasonably construed as raising a formal or informal claim of 
TDIU.

As such, the Veteran could potentially be entitled to an 
effective date for up to one year prior to the filing of the 
June 10, 2002 TDIU claim.

On this record, it is not factually ascertainable that the 
Veteran's unemployability due to service-connected disability 
occurred within one year from the June 10, 2002 date of 
claim.  As reflected above, there exists a difference of 
opinion as to the nature and extent of the Veteran's service-
connected organic brain syndrome prior to the change in 
diagnosis in February 2004.  From 1997 to 2004, the medical 
examiner's assessed the Veteran's overall impairment of 
psychological, social, and occupational functioning 
intermediate between moderate and serious in degree.  

The Board has resolved reasonable doubt in favor of the 
Veteran by finding that these evaluations are outweighed by 
the February 2004 VA examiner's findings and opinion. 

Prior to June 10, 2002, the Veteran was service-connected for 
organic brain syndrome, left common peroneal nerve injury, 
and left eye brow and eye lid scars.  The lay and medical 
evidence for the year prior to June 10, 2002 do not reflect 
any increase in symptomatology for any of these disorders.  

The Veteran has alleged his entitlement to TDIU back to 1988.  
According to these allegations, the overall severity of his 
disabilities increased many years prior to June 10, 2002 
which, if true, would negate the possibility of an earlier 
rating under 38 C.F.R. § 3.400(o)(2) as a matter of law.

Overall, the Board's finds that the evidence contemporaneous 
in time to the June 2002 TDIU application contains highly 
probative evidence against a finding of an increased severity 
of symptoms manifested in the one year period prior to the 
accepted claim for TDIU.  Quite simply, the symptoms which 
support the increase in compensation effective June 10, 2002 
were first shown during a VA examination in February 2004, 
which has been favorably construed as extending back to June 
10, 2002.  A claim for an effective date of award earlier 
than June 10, 2002, therefore, cannot be awarded under 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  See 
Harper, 10 Vet. App. at 126-27; VAOPGCPREC 12-98.  

In sum, the evidence supports a finding of entitlement to 
TDIU effective June 10, 2002, but the preponderance of the 
evidence is against an effective date earlier than this date.  
The benefit-of- the-doubt rule has been applied in the 
Veteran's favor.  38 U.S.C.A. § 5107(b).

SMC

SMC is payable to a veteran who is, as a result of his 
service-connected disabilities, so helpless as to need or 
require the regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  A veteran 
will be considered in need of regular aid and attendance if 
he or she: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found 
to exist to establish eligibility for aid and attendance and 
that such eligibility required at least one of the enumerated 
factors be present.  The Court added that the particular 
personal function which the veteran was unable to perform 
should be considered in connection with his or her condition 
as a whole and that it was only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, or is permanently housebound 
by reason of service-connected disability or disabilities.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  A veteran is 
"permanently housebound" when he/she is substantially 
confined to his house (ward or clinical areas, if 
institutionalized) or immediate premises due to service-
connected permanent disability or disabilities.  38 C.F.R. 
§ 3.350(i)(2).

For purposes of 38 U.S.C.A. § 1114(s), an award of TDIU may 
satisfy the 100 percent schedular requirement if the TDIU 
evaluation was, or can be, predicated upon a single 
disability.  VBA Fast Letter 09-33 (July 22, 2009).  See 
Bradley v. Peake, 22 Vet. App. 280 (2008).  However, no 
disability can be considered twice in calculating the 
percentage requirements to ensure that the prohibition 
against pyramiding contained in 38 C.F.R. § 4.14.  Thus, the 
additional service-connected disabilities ratable as 60 
percent disabling must be separate and distinct from those 
warranting the TDIU evaluation.

The Veteran is currently service-connected for PTSD, rated as 
70 percent disabling effective February 12, 2004; status post 
left knee replacement, rated as 100 percent disabling from 
October 19, 2004 and 60 percent disabling since December 1, 
2005; residuals of left common peroneal nerve injury, rated 
as 10 percent from May 15, 1970, 20 percent from June 10, 
2002, and 40 percent from July 27, 2005; left knee 
subluxation rated as 10 percent disabling from June 10, 2002 
to October 19, 2004; organic brain syndrome, rated as 
noncompensable from April 1, 1980 and 10 percent disabling 
from June 10, 2002 to February 12, 2004; scars of the left 
eye brow and eyelid, rated as noncompensable from May 15, 
1970 and 10 percent from April 17, 2003; and vertical 
diplopia of the left eye, rated as noncompensable effective 
June 10, 2002.

At the outset, the Veteran has been awarded entitlement to 
TDIU, effective June 10, 2002, primarily based upon his 
service-connected acquired psychiatric disorder.  Effective 
June 10, 2002, the Veteran also met the criteria of having 
additional service-connected disability independently rating 
at 60 percent or more (left knee degenerative joint disease 
rated as 30 percent, left knee subluxation rated as 10 
percent, and left common peroneal nerve injury rated as 20 
percent).  As such, the record establishes the Veteran's 
entitlement to SMC benefits under 38 U.S.C.A. § 1114(s) 
effective June 10, 2002.

The record clearly establishes, however, that the Veteran is 
not entitled to a higher level of SMC under 38 U.S.C.A. 
§ 1114(r) based upon a findings for the need of regular aid 
and attendance of another person.

The Veteran filed an application for aid and 
attendance/housebound benefits in October 2004, at which time 
he reported the use of a wheelchair for ambulation.  Notably, 
the Veteran underwent a total left knee replacement in 
October 2004.  

An RO rating decision dated December 2004 granted SMC based 
on housebound criteria from October 19, 2002 to December 1, 
2005.  This rating was based upon a temporary 100 percent 
schedular evaluation for the one year period following a 
total knee replacement, see 38 C.F.R. § 4.71a, Diagnostic 
Code 5055, plus additional disability independently ratable 
at 60 percent or more. 

An RO rating decision dated January 2006 awarded SMC based on 
loss of use of foot, under 38 U.S.C.A. § 1114(k), effective 
July 27, 2005.  This is a lesser form of SMC benefits than 
under 38 U.S.C.A. § 1114(r) or 38 U.S.C.A. § 1114(s).

The Board also notes that the Veteran was deemed incompetent 
for VA purposes in April 1996 pursuant to a March 1996 VA 
examiner's opinion that the Veteran's nonservice-connected 
alcohol dependence probably rendered him incompetent.  VA 
examinations since February 2004 have found the Veteran to be 
competent to handle his VA funds.  A June 2006 VA clinical 
record included the Veteran's own report of being independent 
in paying his bills and taking his medications.

An RO rating decision dated January 2007 determined that the 
Veteran was competent for VA purposes.

In support of this claim, the Veteran has submitted an August 
2005 aid and attendance examination report (VA Form 21-2680).  
The examination report indicated that the Veteran had been 
accompanied to the examination using a motorized scooter as a 
mode of travel.  The Veteran described severe musculoskeletal 
and joint pains with significant coronary artery disease, 
post myocardial infarction, which limited his activities.  On 
examination, the Veteran's gait was very limited due to joint 
pain and instability.  His upper extremity use was limited by 
his ability to ambulate and chronic pain.  The Veteran had 
advanced degenerative changes particularly involving the 
right upper extremity.  

The examiner further described the Veteran as having severe 
multi-joint degenerative disease of both knees, status post 
left knee replacement, and both hips which rendered him 
unable to ambulate without significant assistance either by 
motorized scooter or by his family.  Due to these 
disabilities, the examiner indicated that the Veteran was 
unable to attend to household duties.  Based upon a diagnosis 
of severe traumatic and degenerative multi-joint arthritis, 
it was indicated that the Veteran would clearly benefit from 
regular aid and attendance.

Overall, the August 2005 aid and attendance examination 
report provides evidence against this claim, showing upper 
extremity impairment of nonservice-connected origin.  
Additionally, the report identifies multiple nonservice-
connected factors affecting the Veteran's ADLs, such as 
coronary artery disease, right knee disability and bilateral 
hip disability affecting his ADLs.  This examination report 
does not delineate the Veteran's service-connected 
disabilities as causing a need for aid and attendance of 
another.

A September 2005 VA joints examination noted the Veteran's 
inability to walk for more than a few yards.  The Veteran was 
noted to have an assistant, as well as his wife, to perform 
his activities of daily living (ADLs).  He claimed an 
inability to perform activities such as dressing, toileting, 
bathing, etc.  He had multiple disabilities involving the low 
back disability, the right elbow, the right hand 3rd finger, 
both shoulders, both knees, both ankles, and the right hip 
pain.  

The examiner found that the Veteran's right hip pain, lumbar 
radiculopathy, bilateral shoulder pain, bilateral knee 
disabilities, and left common peroneal nerve palsy prevented 
the Veteran from performing chores, shopping, exercise, 
sports, and recreation.  These disabilities had severe 
effects on the Veteran's activities such as traveling, 
bathing, dressing, toileting and grooming.  The examiner 
further found that the Veteran's right elbow pain and right 
3rd finger disability had no more than mild effects on his 
ADLs.  The examiner noted that the Veteran had little 
weightbearing on both lower extremities with impaired gait 
due to left foot drop.

With respect to the service-connected left peroneal nerve 
palsy, the examiner noted that it was a static lesion which 
would not be expected to worsen, and that the post-operative 
left total knee replacement orthopedics reported no change in 
the status of neurologic function.

Overall, the September 2005 VA examination report provides 
some evidence in support of this claim, including opinion 
that the Veteran's service-connected left lower extremity 
disability prevented the Veteran from performing chores, 
shopping, exercise, sports, and recreation.  However, as 
addressed below, the examiner's findings are entitled to 
little probative value as the Veteran's reports of 
limitations to the VA examiner are shown to be untrue.

In this respect, the Veteran's subsequent VA clinical records 
include a January 2007 visitation which found the Veteran to 
be ambulating with bilateral forearm crutches, reporting a 
New Year's resolution to get more exercise without use of his 
scooter.  In July 2007, the Veteran reported watching his 
grandchildren at home, and having returned from a recent 
fishing trip.  A separate cardiology consultation that same 
month noted the Veteran to have a normal gait with no 
reference to using an ambulatory aid.  Additionally, the 
Veteran reported that his upper extremities problems were 
interfering "with usual activities like performing 
woodworking."

A September 2007 VA mental health consultation included the 
Veteran's report of living independently at home and spending 
a significant amount of time with his three granddaughters.  
His activities included going out to eat with friends.  In 
January 2008, the Veteran reported living alone and preparing 
his meals.  He went out to eat a couple of times per week, 
and used a scooter due to limited mobility.

In September 2008, the Veteran was seen for low back and leg 
pain after tangling his feet in the dirt and falling down.  
At the time, he was on a fishing trip.  He complained of 
imbalance symptoms which he attributed to his organic brain 
syndrome and mild horizontal diplopia.  The examiner provided 
an impression of multifactorial disequilibrium, noting that 
the Veteran's right knee instability was making his balance 
issues worse.

Overall, the Board finds that the credible lay and medical 
evidence overwhelmingly establishes that the Veteran's 
service-connected disabilities do not render him unable to 
care for his daily needs without requiring aid and attendance 
of another person.

The August 2005 aid and attendance examination report, and 
the September 2005 VA examination reports, cited multiple 
disabilities of nonservice-connected origin affecting his 
ability for self-care.  At the September 2005 VA examination, 
the Veteran claimed an inability to perform self care such as 
such as dressing, toileting, bathing, etc.

The Veteran's subsequent statements to VA clinicians clearly 
reflect that the Veteran provided a false history to the 
September 2005 VA examiners.  The Veteran's statements after 
this examination show him capable of ambulating without a 
scooter, attending fishing trips, independently living alone 
and performing his chores.  He sought, and obtained, a 
reversal of the RO's prior determination that he was not 
incompetent.  Significantly, the Veteran is shown to have 
enough physical ability and mental capacity to be entrusted 
with the responsibility of caring for his three 
grandchildren.

As indicated by the Court, a lay claimant is competent to 
describe evidence capable of personal observation.  In this 
case, the competent evidence directly from the Veteran 
indicates that he is capable of performing all ADLS.  The 
fact that the Veteran's daughter has entrusted the Veteran 
with the care of her three children implicitly establishes 
additional competent evidence that the Veteran is not only 
capable of protecting himself from the hazards or dangers 
incident to his daily environment, but protecting his three 
grandchildren from these hazards as well. 

To the extent that the August 2005 and September 2005 
examination reports could provide any basis to grant SMC 
under 38 U.S.C.A. § 1114(r), the Veteran's own competent 
statements clearly demonstrate his ability to live alone, 
care for others, and perform recreational activities outside 
of the home with little, if any, assistance.  Thus, those 
examination reports offer little, if any, evidentiary value.  
Reonal, 5 Vet. App. at 461 (holding that the Board may reject 
a medical opinion based on an inaccurate factual basis).  The 
claim, therefore, is denied.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

With respect to the right knee and hearing loss disability 
claims, a pre-adjudicatory RO letter dated July 2002 advised 
the Veteran of the types of evidence and/or information 
deemed necessary to substantiate the claim as well as the 
relative developmental duties upon the Veteran and VA in 
developing these claims.  

With respect to the claim of service connection for lumbar 
spine disability, the Veteran filed his application to reopen 
the claim in June 2002.  A pre-adjudicatory RO letter dated 
July 2002 advised the Veteran of a prior final denial, and 
the definition of new and material evidence.  In particular, 
this letter advised the Veteran that, in order to reopen and 
substantiate the claim, he needed to submit new and material 
evidence showing that his lumbar spine disability was, in 
fact, incurred or aggravated by service.  The Veteran was 
further advised that the best type of evidence would be 
statements from physicians who treated him during or shortly 
following service, evidence from persons who served with the 
Veteran or who knew of his condition at the time of 
incurrence, and/or any evidence that included a description 
of the disability with symptoms observed and dates of 
incurrence.  

With respect to the claim for SMC benefits, a pre-
adjudicatory RO letter dated November 2004 advised the 
Veteran of the types of evidence and/or information deemed 
necessary to substantiate the claim as well as the relative 
developmental duties upon the Veteran and VA in developing 
this claim.

With respect to the TDIU claim, the RO first adjudicated this 
claim pursuant to the Veteran's VA Form 21-8940 filed in 
August 2004.  Pre-adjudicatory notice was deemed unnecessary 
as the claim was granted in a rating decision later that 
month.  The Veteran appealed the effective date of award for 
TDIU.

An RO letter dated February 2005 advised the Veteran of the 
types of evidence and/or information deemed necessary to 
substantiate the earlier effective date of award claim as 
well as the relative developmental duties upon the Veteran 
and VA in developing this claim.

Additional VCAA notices were sent to the Veteran in September 
2005, March 2006, and February 2009.  Notably, the March 2006 
notice advised the Veteran of the criteria for establishing 
disability ratings and effective dates of awards.

Overall, the Board finds that the July 2002 pre-adjudicatory 
notice substantially complies with the content notice 
requirements for the service connection claims as well as the 
application to reopen the lumbar spine disability claim.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Notably, the notice provided to the 
Veteran regarding the lumbar spine disability claim advised 
him of the requirements for establishing that a current 
disability was incurred or aggravated during service, which 
is the basis for the prior final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  As 
the service connection claims and the application to reopen 
the lumbar spine disability claim remain denied, these issues 
are not implicated so that no prejudice accrues to the 
Veteran.

Similarly, the November 2004 pre-adjudicatory RO letter 
substantially complied with the content requirements for the 
SMC benefit claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  See also Quartuccio, 16 Vet. App. 183 (2002); 
Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini, 18 Vet. 
App. 112 (2004).

With respect to the TDIU claim, the RO granted the claim 
without the need for any VCAA notice or development.  The 
Veteran demonstrated his knowledge of effective date issues, 
and the RO sent the Veteran VCAA notices on establishing 
effective dates of awards in February 2005 and March 2006.

As indicated above, the Veteran has raised many claims during 
the appellate process which has hindered the RO's ability to 
develop his claims.  The Veteran's allegations are unclear to 
whether he seeks service connection for right knee and lumbar 
spine disability on a secondary basis.  The RO has not 
provided adequate notice regarding a secondary service 
connection theory, but it appears that the Veteran alleges 
falling incidents caused by service-connected left lower 
extremity disability causing additional impairments.  

The fact that his VCAA notices do not directly respond to his 
various and multiple theories of entitlement does not 
necessarily mean that the Board must delay adjudication of 
this appeal to remand the case so that the RO can provide any 
perceived missing notice.  The question rather is if any 
notice error has resulted in prejudice to the Veteran.  See 
Sanders v. Shinseki, 129 S.Ct. 1696 (2009) (explaining the 
rule of prejudicial error in the context of VCAA notice and 
providing that the claimant has the burden of showing 
prejudice from a notice error). 

To have been prejudicial to the Veteran, the defects in 
notice must be shown to have affected the essential fairness 
of the adjudication.  In this case, the Veteran has not been 
prejudiced by the lack of notice because communications 
between the Veteran and VA, as well as evidence submitted in 
support of his claims, indicates that the Veteran has actual 
knowledge of what is required to establish his entitlement to 
the benefits being sought.  For example, the Veteran has 
provided an aid and attendance examination report, testified 
to the RO, and provided argument in support of his claim.

Overall, the Veteran has had adequate notice and opportunity 
to participate in the development of these claims, and the 
Board finds that any notice deficiencies regarding his VCAA 
notice were not prejudicial.  Shinseki, 129 S. Ct. 1696 
(2009). 

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence.  The RO obtained the Veteran's STRs, all 
identified VA clinical records from multiple VA facilities, 
and those private records which the Veteran authorized the RO 
to obtain on his behalf.  In September 2008, the Social 
Security Administration advised the RO that it did not have 
in its possession any relevant records.  Overall, the Veteran 
has not referred to any additional, unobtained, available, 
relevant evidence.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 C.F.R. § 3.159(c)(4). 

The Board finds that further development is not needed in 
this case with respect to the issue on appeal because there 
is sufficient evidence to decide the claims.  The Veteran has 
been examined by VA and non-VA medical professionals and 
those records are with the claims files.  

With respect to the hearing loss claim, the Veteran was 
afforded VA examination in February 2004 which found no 
hearing loss disability per VA standards.  A review of the 
entire evidentiary record, before and after the February 2004 
VA examination, does not contain any audiometric evidence 
suggesting a current hearing loss disability in either ear.  
As such, further examination is not warranted on this issue.

With respect to the right knee claim, the Board has 
determined that the credible evidence is against a finding of 
persistent or recurrent symptoms of disability since service, 
and against a finding of right knee injuries due to falling 
episodes of service-connected origin.  Furthermore, there is 
no competent evidence suggesting that the Veteran's right 
knee disability is otherwise related to event(s) in service 
or as proximately due to service-connected disability.  As 
such, the Board finds no basis to obtain medical opinion in 
this case and significant reasons to not obtain a medical 
opinion.  An examination will not provide a basis to grant 
this claim as significant and highly probative evidence fails 
to indicate that the Veteran had any problems during his 
service or for many years after service.  Further, any 
statement the Veteran makes to an examiner would be based 
upon a rejected factual history.  Therefore, obtaining an 
examination would be a useless act in light of the 
credibility determination made by the Board. 

With respect to the lumbar spine disability claim, the 
application to reopen the claim has been denied.  As such, VA 
has no duty to obtain medical opinion on this claim.  
38 C.F.R. § 3.159(c)(4)(C)(iii).  Based on the evidence, the 
Board finds no basis to find that a VA examination would 
provide a basis to grant this claim before the Board at this 
time.

With respect to the claim for SMC benefits, the Board has 
granted SMC under 38 U.S.C.A. § 1114(s)(1) based upon the 
Bradley decision.  The overwhelming evidence is against a 
higher rate of SMC benefits based upon an allegation of the 
need of aid and attendance of another.  In addition to the 
multiple nonservice-connected disabilities affecting the 
Veteran's overall functioning, the Veteran's own statements 
to VA clinicians after the VA examinations in 2005 reflect 
that those examination reports were based on a false history 
by the Veteran of being unable to provide self-care.  

To reiterate the factual history above, the Veteran's 
statements after this examination show him capable of 
ambulating without a scooter, attending fishing trips, 
independently living alone and performing his chores, and 
having enough physical ability and mental capacity to be 
responsible for the care of his three grandchildren.  The 
precedential authority of the Court has clearly indicated 
that the Veteran is competent to speak to issues such an 
ability to perform ADLs, and further examination would be 
futile based upon the competent and credible evidence 
provided by the Veteran on this matter.

With respect to the TDIU issue, the Board finds that further 
examination or opinion is not warranted.  The Board has 
favorably applied the benefit of the doubt rule in awarding 
TDIU benefits effective June 10, 2002.  As a result of 
effective date rules and prior final decisions, the law only 
allows the potential for an additional year of benefits based 
upon a finding that an increase in disability occurred within 
the year prior to the date of claim.  The lay and medical 
evidence for this time period is sufficient for the Board to 
make a finding of fact on that issue.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The claim of entitlement to service connection for right knee 
disability is denied.

The claim of entitlement to service connection for hearing 
loss is denied.

As new and material evidence has not been presented, the 
application to reopen a claim of entitlement to service 
connection for lumbar spine fusion is denied.

An effective date of June 10, 2002 for the award of TDIU is 
granted.

The claim of entitlement to SMC under 38 U.S.C.A. 
§ 1114(s)(1) is granted, but entitlement to SMC under 
38 U.S.C.A. § 1114(r) is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


